DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 01/15/2021 is hereby acknowledged.

Drawings
The drawings were received on 01/15/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in line 5, “transmitting, at the first node, a signal including a pulse train corresponding to”.  It is unclear if the claimed “a signal including a pulse train” is the same or different from the ones recited in the preamble.  
Claim 6 recites, in line 6, “the first node transmits a signal including a pulse train corresponding to the”. It is unclear if the claimed “a signal including a pulse train” is the same or different from the ones recited in the preamble.  
Claims 2-5 and 7-10 are rejected for at least their dependency on claim 1 and 6, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0191084 A1cited in submitted IDS) in view of Ekbal et al. (US 2008/0117939 A1).

Regarding Claim 1, Kim et al. discloses;
A communication method of transmitting data between a plurality of nodes by a signal including a pulse train (Fig, 1, 4, Para. [0022], [0042]: “implementation methods” between 
generating, at a first node (Fig. 1: a data transmitter 100, element 130),  a message of a predetermined message temporal length that indicates an input value to be encoded (Fig. 1-4, Para. [0072], [0074]-[0075], [0077]: “The signals generated by the signal generation unit 130 may be transmitted to the data receiver 200 through an antenna” “the data transmitter 100 may transmit a synchronization signal and a plurality of data signals [a message] within a reference clock period T [a predetermined time/temporal length]” within which a “data input signal is M bit [M bit input value]” is encoded); and 
transmitting, at the first node, a signal including a pulse train corresponding to the generated message (Fig. 1-4, Para. [0072], [0074]: “The signals generated by the signal generation unit 130 may be transmitted to the data receiver 200 through an antenna” “the data transmitter 100 may transmit a synchronization signal and a plurality of data signals [a message] within a reference clock period T [a predetermined time/temporal length]”), wherein 
the signal including the pulse train includes two pulses that define start and end of the message (Fig. 1, 4, Para. [0022]-[0023]: “the start signal …may be the synchronization”, “the stop signal may the Nth data pulse”  That is, the synchronization pulse and Nth data pulse correspond to the start signal and the stop signal, respectively,  for the NxM bit message), respectively, and further two pulses that define within the message (Fig. 1-4, Para. [0022]-[0023]: the signals the NxM bit message may include at least two further pulses such as “first data pulse” and “second data pulse” ), a first time interval calculated from the input value (Fig, 1-4, Para. [0075]: “a [first] time interval                         
                            τ
                        
                    1” is determined from “the [M] bit value of a first data input signal”)…and a second                         
                            τ
                        
                    2” is determined from “the [M] bit value of a second data input signal”).
Kim et al. does not explicitly teach that the time interval                         
                            τ
                        
                    1 and the time interval                         
                            τ
                        
                    2 are calculated/determined:
“in accordance with a first function” and “in accordance with a second function”, respectively.
On the other hand, Ekbal et al. teaches (Fig. 7, 14, 16, Para. [0063], [0076], [0098]-[0101]) determining a first “time interval”, ΔTR, between a reference pulse and a first data pulse accordance with an input data bit and “reference pulse to data pulse delay” method/function i.e. ΔTR = f(data bit 0) and controlling a second “time interval”, ΔPPM, between the first pulse and a second data pulse accordance with an input data bit and second “adjustment sequence” method/function e.g. ΔPPM = f(data bit 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the time interval                         
                            τ
                        
                    1 and the time interval                         
                            τ
                        
                    2 in Kim et al.’s invention can be further determined based on respective a first and a second functions depended upon the input data bit, e.g.                        
                             
                            τ
                        
                    1= f(M-bits) using “reference pulse to data pulse delay” method/function and                         
                            τ
                        
                    2 = g(M-bits) using “adjustment sequence” method/function as taught by Ekbal et al., where (Ekbal et al. para. [0094]) “the power consumption of the transmitter may be reduced” by doing so.

Regarding Claim 2, Kim et al. in view of Ekbal et al. discloses all as applied to claim 1 above, where Kim et al. further teaches;


Regarding Claim 3, Kim et al. in view of Ekbal et al. discloses all as applied to claim 1 above, where Ekbal et al. further teaches;
wherein 
the first function and the second function are a monotonously increasing function or a monotonously decreasing function with respect to the input value (Fig. 7, Para. [0071], [0102]: “ΔPPM value” can be varied/adjusted “based on the value of the data bits 536”. That is, the first function ΔTR = f(data bit “0”) and the  second function “ΔPPM = f(data bit “1”) can either be increased or decreased (i.e. adjusted) depended upon the input data bit).

Regarding Claim 4, Kim et al. in view of Ekbal et al. discloses all as applied to claim 1 above, where Ekbal et al. further teaches;
wherein the first time interval and the second time interval are both set to an identical value that indicates the input value (Fig. 7, 16, Para. [0063]: “the transmitter 500 may include a fixed delay selector 512 adapted to select a pulse repetition period” that indicated the data bits).
Regarding Claim 6, Kim et al. discloses;
A network system that transmits data between a plurality of nodes by a signal including a pulse train (Fig. 1, 4, 8: network system including transmitter 100 and receiver 200 using a “transmission signal” including synchronization pulse, first pulse to nth pulse (i.e. a pulse train)), the network system comprising: 
a first node (Fig. 1: transmitter 100) that generates a message of a predetermined message temporal length that indicates an input value to be encoded (Fig. 1-4, Para. [0072], [0074]-[0075], [0077]: “The signals generated by the signal generation unit 130 may be transmitted to the data receiver 200 through an antenna” “the data transmitter 100 may transmit a synchronization signal and a plurality of data signals [a message] within a reference clock period T [a predetermined time/temporal length]” within which a “data input signal is M bit [M bit input value]” is encoded); and 
a second node (Fig. 1: receiver 200) that decodes the message transmitted from the first node (Fig. 7, 8, Para. [0107]: “the data receiver 200 may demodulate the synchronization signal and data signals received from the data transmitter 100 to obtain the data transmitted by the data transmitter 100”), wherein 
the first node transmits a signal including a pulse train corresponding to the generated message (Fig. 1-4, Para. [0072], [0074]: “The signals generated by the signal generation unit 130 may be transmitted to the data receiver 200 through an antenna” “the data transmitter 100 may transmit a synchronization signal and a plurality of data signals [a message] within a reference clock period T [a predetermined time/temporal length]”), and 
the signal including the pulse train includes two pulses that define start and end of the message (Fig. 1, 4, Para. [0022]-[0023]: “the start signal …may be the synchronization”, “the stop                         
                            τ
                        
                    1” is determined from “the [M] bit value of a first data input signal”)…and a second time interval calculated from the input value (Fig, 1-4, Para. [0075]: “a time interval                         
                            τ
                        
                    2” is determined from “the [M] bit value of a second data input signal”).
Kim et al. does not explicitly teach that the time interval                         
                            τ
                        
                    1 and the time interval                         
                            τ
                        
                    2 are calculated/determined:
“in accordance with a first function” and “in accordance with a second function”, respectively.
On the other hand, Ekbal et al. teaches (Fig. 7, 14, 16, Para. [0063], [0076], [0098]-[0101]) determining a first “time interval”, ΔTR, between a reference pulse and a first data pulse accordance with an input data bit and “reference pulse to data pulse delay” method/function i.e. ΔTR = f(data bit 0) and controlling a second “time interval”, ΔPPM, between the first pulse and a second data pulse accordance with an input data bit and second “adjustment sequence” method/function e.g. ΔPPM = f(data bit 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the time interval                         
                            τ
                        
                    1 and the time interval                         
                            τ
                        
                    2 in Kim et al.’s invention can be further determined based on respective a first and a second functions depended upon the input data bit, e.g.                        
                             
                            τ
                        
                    1= f(M-bits) using “reference pulse to data pulse delay” method/function and                         
                            τ
                        
                    2 = g(M-bits) using “adjustment sequence” method/function as taught by 

Regarding Claim 7, Kim et al. in view of Ekbal et al. discloses all as applied to claim 6 above, where Kim et al. further teaches;
wherein the second node further reproduces the message from the received signal including the pulse train (Fig. 7, 8, Para. [0108]: receiver 200 reproduced the 2M bit data/message from the reception signal), by determining a set of four pulses that matches in the first time interval, the second time interval, and the message temporal length with the received signal, in respect to time intervals defined by the four pulses (Fig. 7, 8, Para. [0111]-[0113]: “the synchronization pulse…to Nth pulse (N = 3 hence four pulse) are determined based on time interval τ1 and the time interval τ2 and the reference clock T with in which the four pulses are received).

Regarding Claim 8, Kim et al. in view of Ekbal et al. discloses all as applied to claim 6 above, where Ekbal et al. further teaches;
wherein the first function and the second function are a monotonously increasing function or a monotonously decreasing function with respect to the input value (Fig. 7, Para. [0071], [0102]: “ΔPPM value” can be varied/adjusted “based on the value of the data bits 536”. That is, the first function “ΔPPM value”  and the  second function “ΔPPM value” can either be increased or decreased (i.e. adjusted) depended upon the input data bits).

Regarding Claim 9, Kim et al. in view of Ekbal et al. discloses all as applied to claim 6 above, where Ekbal et al. further teaches;
.

Allowable Subject Matter
Claim 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633